Citation Nr: 1826057	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  10-04 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left foot osteochondritis dissecans.

2.  Entitlement to a disability rating in excess of 10 percent for cervical spine arthritis.

3.  Entitlement to a compensable disability rating for a status post right pneumothorax.

4.  Entitlement to service connection for sleep apnea, to include as secondary to    the service-connected status post right pneumothorax. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1990. 

These matters come before the Board of Appeals for Veterans Claims (Board) on appeal from an October 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript of that hearing is of record.

These matters were last before the Board in March 2017.

The issues of entitlement to increased ratings for cervical spine arthritis and status post right pneumothorax and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Throughout the pendency of the appeal, the preponderance of the probative evidence indicates that the Veteran's left foot osteochondritis dissecans did           not more nearly approximate a moderately severe foot injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left foot osteochondritis dissecans have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.27, 4.71a, Diagnostic Codes 5003, 5016, 5284 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on  his behalf be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.      § 1155 (2012); 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is       a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for the Veteran's left foot osteochondritis dissecans was established in a 1998 rating decision, based on bone scan, x-ray, and CT scan findings in service identifying the disability. The condition has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5016. Diagnostic Code 5299 refers to an unlisted disability of the foot.  38 C.F.R. § 4.27 (2017). Diagnostic Code 5016 rates osteitis deformans.  38 C.F.R. § 4.71a, Diagnostic Code 5016 (2017).

Pursuant to Diagnostic Code 5016, osteitis deformans are rated based on limitation of motion of the affected parts, as arthritis, degenerative, except gout which is rated under Diagnostic Code 5002.  The Veteran has been diagnosed with gout; however, as that condition is not service-connected, Diagnostic Code 5002 is not applicable.  38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability for evaluating the service-connected disability is to be avoided).

Degenerative arthritis is rated pursuant to Diagnostic Code 5003, which provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion      must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Rating Schedule does not contain a diagnostic code addressing limitation of motion of the foot.  Nevertheless, Diagnostic Code 5284, for other foot injuries, is       a general Diagnostic Code under which a variety of foot injuries may be rated. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017). Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating. Id. Moderately severe foot injuries are assigned a 20 percent disability rating. Id. Severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted. Id.  

The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board  must evaluate all of the evidence such that its decision is "equitable and just." 38 C.F.R. § 4.86 (2017).  A note to Diagnostic Code 5284 states that actual loss of use of the foot should be rated as 40 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).

A March 2009 treatment record notes that the Veteran reported left foot pain secondary to gout.  There was no evidence of edema and the Veteran's gait was within normal limits.  

The Veteran was provided a VA foot examination in July 2009.  The Veteran reported he had residual pain in his left foot and heel since service.  He described the pain as aching and stiffness, with occasional sharp pain, which occurred every two years and lasted for one to four weeks.  The Veteran stated he treated the pain with tramadol and Tylenol.  He also reported using shoe inserts, but the examiner noted that the Veteran was not wearing them at present. Examination of the left foot and heel was normal without any evidence of heat, redness, swelling, or tenderness.  The Veteran exhibited full range of motion without any evidence of pain, edema, instability, weakness, or tenderness. His gait and weight bearing were within normal limits.  The Veteran indicated that he was able to engage in his usual occupation and daily activities.  The examiner opined that the Veteran's left foot disability    did not result in any functional limitations for standing or walking.  The examiner rendered a diagnosis of left foot osteochondritis dissecans as well as a more recent formation of calcaneal spurs, which were not evident during active service

A July 2009 VA treatment record noted that the Veteran reported left foot arthralgia, which was stable and treated with analgesic cream and Tylenol. The Veteran denied any change in his walking or balance abilities. It was noted that prior x-ray studies from 2005 revealed heel spurs and minimal degenerative changes. The record         was silent for any symptomatology related to the Veteran's service-connected osteochondritis dissecans. An October 2009 VA treatment  record noted that              the Veteran endorsed left foot pain and used special insoles. Musculoskeletal examination revealed normal range of motion in all spheres.  

In his December 2009 notice of disagreement, the Veteran reported that his left   foot was unstable, that he had to use shoe inserts and ankle braces, and was unable to stand or walk without pain. 

A March 2010 treatment record from Dr. Leonardo indicates that the Veteran reported left ankle and heel pain secondary to Achilles tendonitis, degenerative  joint disease, and heel spurs.  

An October 2010 VA treatment record indicates that the Veteran reported that he had increased his exercise and was walking on a daily basis. A December 2010    VA treatment record indicates that there was no evidence of edema in the lower extremities.  A January 2011 VA treatment record notes a three day history of left foot pain and edema.  Physical examination revealed mild and barely noticeable erythema and tenderness.  The symptoms were related to gout versus reactive arthritis.  

A September 2011 VA treatment record indicates that the Veteran reported a       one week history of severe left foot pain, which he rated as 8 out of 10.  The Veteran indicated that he had a history of gout and had been treating the pain     with Allopurinol and Tylenol, with improvement.  The Veteran was assessed      with a gout flare-up.  

A May 2012 VA treatment record indicates that the Veteran reported left foot pain, which was worse in the morning when he initially put his foot down while getting out of bed.  Upon examination, the Veteran was observed to have tenderness to palpation of the heel and plantar fascia.  The Veteran was advised to continue taking his prescribed pain medications and use arch supports.  

An April 2014 VA treatment record noted that the Veteran had left heel pain that increased with weight bearing and interfered with activity.  The Veteran denied any recent trauma, but endorsed a history of gout and bone spurs.  Upon examination, mild swelling and warmth of the left heel were observed.  The Veteran's symptoms were attributed to Achilles tendonitis.

The Veteran was provided a VA foot examination in September 2014. The Veteran reported that he had constant left foot pain related to his service-connected osteo-chondritis dissecans, which he treated with tramadol and meloxicam. He said he experienced severe foot pain monthly or every six weeks, which lasted less than a day and limited him to minimal ambulation around his house. Upon examination, there was no objective evidence of pain aside from the Veteran's subjective report.  The examiner opined that there was no objective evidence of pain, and that the Veteran's reported flare-ups were mild and did not result in any functional loss.  The examiner noted that while the Veteran was service-connected for left foot osteochondritis dissecans, he was also diagnosed with bilateral bone spurs.  The examiner stated that it was unclear whether the Veteran's left foot pain was related to his service-connected osteochondritis dissecans or his non-service-connected bone spur.  

A February 2015 treatment record from Dr. Bidner notes that the Veteran had chronic pain in the posterior and plantar aspect of his left heel.  Physical examination revealed tenderness to palpation along the plantar fascia and Achilles insertion.  The Veteran had full range of motion of the ankle and subtalar joint.  Dr. Bidner attributed the symptoms to a left heel spur and plantar fasciitis.

At his May 2016 hearing, the Veteran testified that he had left foot pain that radiated into his leg and was so severe that he was unable to put his foot on the ground without crutches.  He stated he had foot pain flare-ups on a monthly basis, which limited his mobility.  

The Veteran was provided another VA examination in August 2016. The Veteran reported pain along the back of his left heel in his Achilles tendon and Achilles insertion.  The Veteran noted that the pain was aggravated by walking and accompanied by a warm sensation.  He reported that he used pain medication          as needed and shoe inserts.  He also noted that he used a cane, but indicated that     it was for his back and foot gout. The Veteran endorsed functional limitations     with prolonged walking and weight bearing.  Upon examination the Veteran was observed to have left foot pain, which was accentuated by use and manipulation.  

The examiner indicated that x-rays did not reveal any evidence of current osteo-chondritis dissecans, but did reveal a calcaneal spur. The examiner noted that the Veteran's posterior heel pain and all the functional limitations detailed in the examination report were related to his volar heel spurs rather than his service-connected osteochondritis dissecans. The examiner opined that the Veteran's         left volar heel spur was not a progression of his service-connected osteochondritis 
dissecans. The examiner explained that osteochondritis dissecans is a joint condition where the bone is injured below the cartilage, whereas volar heel spurs occurred in the posterior heel which is not a joint or an area where osteochondritis dissecans would occur.  

Upon review of the evidence, the Board finds that the criteria for a rating in excess of 10 percent have not been met.  With regard to Diagnostic Code 5003, the Veteran is already in receipt of a 10 percent rating based on painful motion.  As the Rating Schedule does not contain a diagnostic code addressing limitation of motion of the foot, the Board has considered whether a rating in excess of 10 percent is warranted under Diagnostic Code 5284.  Throughout the pendency of the appeal the Veteran has experienced left foot pain due to multiple left foot conditions, including plantar fasciitis, volar heel spurs, and gout.  

In this regard, the VA treatment records or private treatment records consistently indicated that the Veteran's left foot symptomatology and impairment was related to his non-service-connected disabilities including gout, heel spurs, or plantar fasciitis.   

With regard to the VA examination reports, the July 2009 and September 2014     VA examiners were unable to differentiate between the symptoms attributable to the Veteran's service-connected and nonservice-connected left foot disabilities.  Regardless, even considering the totality of the Veteran's left foot symptomatology for the sake of argument, the examination reports indicate that a rating in excess     of 10 percent is not warranted.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Specifically, the July 2009 examiner indicated that the Veteran's symptoms consisted of left foot pain for one to four weeks every two years, which did not result in any functional limitations for weight bearing, range of motion, standing,    or walking.  Likewise, the September 2014 examiner indicated that the Veteran's symptoms did not result in any functional loss or impairment.  

The August 2016 examiner was able to differentiate between the Veteran's service-connected and nonservice-connected left foot disabilities. In this regard the examiner indicated that there was no evidence of left foot osteochondritis dissecans and opined that the Veteran's symptoms, which were akin to a moderate foot injury, were attributable to his nonservice-connected heel spurs and were unrelated to his service-connected disability.  

In light of the above, the Board finds that the evidence indicates that the Veteran's left foot osteochondritis dissecans manifested in, at most, symptoms comparable to a moderate foot injury.  The Veteran had pain, intermittent tenderness, intermittent mild swelling, and the need for shoe inserts.  The evidence is against finding that 
the Veteran's left foot osteochondritis dissecans manifested in symptoms comparable to a moderately severe or severe foot injury.  

The Board acknowledges the Veteran's assertions that he has severe foot pain, instability, and significant limitations standing and walking. However, his assertions regarding his functional limitations are inconsistent with the evidence of record, including the VA examination reports and the October 2010 VA treatment record indicating that the Veteran was walking on a daily basis for exercise and documented no complaints related to his left foot. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence). Additionally, the Veteran has not been shown to possess the medical expertise necessary to render an informed opinion on complex medical questions, such as attributing his foot symptomatology to his service-connected       left foot disability rather than one of his other non-service-connected left foot diagnoses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). Thus, his assertions are afforded less probative weight than the VA examination reports and treatment records. Accordingly, the weight of the evidence   of indicates that the Veteran's service-connected left foot osteochondritis dissecans does not more nearly approximate the criteria for a 20 percent rating. 

In summary, the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's service-connected left foot osteochondritis dissecans, and the appeal is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364     (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for left foot osteochondritis dissecans is denied. 




REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran was provided a VA cervical spine examination in May 2017.  At that time, the Veteran denied experiencing any flare-ups of his cervical spine disability.  In the February 2018 appellant brief, the representative asserted that the Veteran's cervical spine disability had worsened since the May 2017 examination and that   the Veteran experienced flare-ups of his cervical spine disability that caused   severe pain and additional reduction in range of motion.  In light of the assertion    of worsening, the Board finds that another VA cervical spine examination is warranted.  

With regard to the Veteran's status post right pneumothorax, the Veteran was provided a VA respiratory examination in May 2017.  While the March 2017 remand directed that pulmonary function testing be performed, such testing was   not performed in conjunction with the examination as the examiner stated that such testing was not indicated. However, the examiner did not explain why such testing was not indicated. Thus, a remand is warranted for an explanation as to why such testing is not warranted.  

As the sleep apnea is being claimed as secondary to the pneumothorax, that issue must also be remanded.   

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for   his cervical spine, pneumothorax and sleep apnea. After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file. In addition, obtained updated VA treatment records. If any requested records cannot be obtained, the Veteran should be notified of such.

2.  After the above is completed to the extent possible, schedule the Veteran for VA cervical spine examination to determine the current nature and severity of his service-connected cervical spine arthritis.  The examiner should review the claims file and perform all appropriate tests and diagnostics, including range of motion testing and neurological evaluation.  All pertinent symptomatology and findings must be reported in detail. The examiner is asked to report the range of motion measurements in degrees.  Range of motion should be tested actively      and passively, in weight bearing if possible, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due   to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Send the claims file to the May 2017 VA pulmonary examiner, if available, to obtain an addendum opinion. If    that examiner is not available, the opinion should be obtained from another qualified examiner.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled. Following review of the claims file, the examiner should explain why pulmonary function testing    was "not indicated" with respect to the Veteran's claim for    an increased rating for left pneumothorax. 

4.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


